Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1 and 13, Applicant argues that Fenner’s NFC protocol employing magnetic induction does not teach or suggest the second device preventing pairing with the first device when "the detected signals" are determined to also be from another device as recited in claims 1 and 13 because the detected signals are transmitted at selected intervals and within a selected radio frequency range, and the transmitted signals' signal strength data is used (e.g., to determine which device the signals are from) accordingly to claims 1 and 13. NFC protocol employing magnetic induction does not teach transmitting signals in a radio frequency range or for a selected duration at selected intervals. The NFC device 110 is passive and read-only. Also, the remote device 106 that reads the NFC device 110 does not teach the recited second device because the mere act of the remote device 106 reading the implantable device 108' s identification code stored in the NFC device 110 describes a connection via magnetic coupling with the NFC device 110 alleged to be the first device and not preventing pairing with the NFC device 110.
Examiner’s Response: The Examiner respectfully disagrees with the Applicant that Fenner does not disclose the second device preventing pairing with the first device when "the detected signals" are determined to also be from another device. As 
The Examiner agrees with the Applicant that Fenner does not explicitly disclose that the detected signals are transmitted at selected intervals and within a selected radio frequency range, and the transmitted signals' signal strength data is used (e.g., to determine which device the signals are from). However, Ueda teaches that “the second device determines whether the detected signals are from either the first device or another device, and the second device determines that the detected signals are only from the first device and not from another device” [see Para 43 and Para 55-56, where Ueda discloses the communication destination device 102 confirms the identity of the source device 104 based upon the earlier-received source address 109, hence determining whether the pairing message is from the source device or another device]. Furthermore, the limitations, as currently drafted, limit the second device preventing pairing with the first device “when the detected signals are determined to also be from another device”. Therefore, the combination of Yang, Ueda, Burnette, and Fenner disclose the claimed limitation. Finally, the Applicant is encouraged to actively recite all intended steps of the claimed methods and to recite structure for performing functions in the apparatus claims.